Title: From George Washington to James Duane, 9 September 1780
From: Washington, George
To: Duane, James


                        
                            Dear Sir,
                            Head Qrs Sepr 9th 1780
                        
                        I have heard that a new arrangement is about to take place in the Medical Department and that it is likely,
                            it will be a good deal curtailed with respect to its present appointments. Who will be the persons generally employed I am
                            not informed, nor do I wish to know—however I will mention to you that I think Doctors Cochran and Craik from their
                            Services—abilities and experience—and their close attention, have the strictest claim to their Country’s notice, and to be
                            among the first Officers in the Establishment.
                        There are many other deserving characters in the Medical line of the army, but the reasons for my mentioning
                            the above Gentn are, that I have the highest opinion of them—and have it hinted to me that the new arrangement might
                            possibly be influenced by a spirit of party out of Doors, which wd not operate in their favor. I will add no more than
                            that I am with the most perfect regd Dr Sir Yr Most Obedt Servt
                        
                            Go: Washington

                        
                    